  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
  2   Including Professional Corporations
    ORI KATZ, Cal. Bar No. 209561
  3 MICHAEL M. LAUTER, Cal. Bar No. 246048
    JACQUELINE G. LUTHER, Cal. Bar No. 271844
  4 SHADI FARZAN, Cal. Bar No.      301610
    Four Embarcadero Center, 17th Floor
  5 San Francisco, California 94111-4109
    Telephone: 415.434.9100
  6 Facsimile: 415.434.3947
    Email:       okatz@sheppardmullin.com
  7              mlauter@sheppardmullin.com
                 jluther@sheppardmullin.com
  8              sfarzan@sheppardmullin.com
  9 Attorneys for Debtor
    Imperial Toy LLC
 10
 11
                         UNITED STATES BANKRUPTCY COURT
 12
              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 13
      In re                                        Case No. 19-52335
 14                                                Chapter 11
    Imperial Toy LLC, a California limited
 15 liability company,
                                                   DEBTOR’S EX PARTE MOTION
 16               Debtor.                          TO CONVERT CASE TO
                                                   CHAPTER 7
 17
 18
                                                   Judge: Hon. M. Elaine Hammond
 19                                                Place: United States Bankruptcy Court
                                                          280 South First Street
 20                                                       San Jose, California 95113
 21
 22
 23
 24
 25
 26
 27
 28

Case: SMRH:4838-4378-7445.1
      19-52335 Doc# 197       Filed: 02/20/20    -1-
                                                Entered: 02/20/20 21:55:26   Page 1 of 7
  1                                              I.
  2                                    INTRODUCTION
  3         The debtor and debtor-in-possession Imperial Toy LLC, (hereafter, the
  4 “Debtor”) hereby seeks an order in the form attached as Exhibit A converting the
  5 case to chapter 7 on an ex parte basis.
  6         The Debtor has closed a sale of substantially all of its assets to Ja-Ru, Inc., it
  7 has fulfilled certain post-closing obligations under a Court-approved transition
  8 agreement, and the creditors committee appointed in this case has completed its
  9 review of pre-petition liens and reached certain settlements with pre-petition secured
 10 parties. There is no longer any need for this case to remain in chapter 11, and the
 11 Debtor does not possess sufficient funds to confirm a chapter 11 plan. Given that
 12 every day in chapter 11 entails an administrative burden and cost, and the Debtor
 13 has conferred with the Committee and understands the Committee to support
 14 conversion to chapter 7 immediately, the Debtor submits that adequate grounds exist
 15 to convert the case to chapter 7 immediately.
 16                                              II.
 17                              FACTUAL BACKGROUND
 18         This Court approved a sale of substantially all of the Debtor’s assets to Ja-Ru,
 19 Inc. or its designee on December 17, 2019. (Docket No. 101). That sale closed on
 20 December 18, 2019. (Docket No. 112). The Debtor then fulfilled certain post-
 21 closing obligations through a transition services agreement approved by the Court
 22 (Docket No. 179), and the Debtor has now fulfilled its obligations under that
 23 agreement.
 24         The Committee’s review of pre-petition liens in this case has resulted in
 25 settlements approved by this Court with the pre-petition factor and the pre-petition
 26 ABL agent. The Debtor understands that the Committee does not expect any further
 27 settlements to be reached (Docket Nos. 192, 193), and will hand over all remaining
 28 lien issues to the chapter 7 trustee once appointed.

Case: SMRH:4838-4378-7445.1
      19-52335 Doc# 197       Filed: 02/20/20    -2-
                                                Entered: 02/20/20 21:55:26    Page 2 of 7
  1         The Debtor does not possess sufficient funds to confirm a chapter 11 plan and
  2 believes that conversion to chapter 7 is in the best interests of the estate.
  3                                             III.
  4                                       ARGUMENT
  5         Section 1112(a) of the Bankruptcy Code gives the Debtor the right to convert
  6 a chapter 11 case to chapter 7 unless one of three exceptions apply: (i) the Debtor is
  7 not a debtor in possession; (ii) the case started as an involuntary; and/or (iii) the case
  8 was converted from another chapter to chapter 11 on the request of a party other
  9 than the Debtor. 11 U.S.C. § 1112(a); Senate Report No. 95-989 (“[Section
 10 1112(a)] gives the debtor an absolute right to convert a voluntarily commenced
 11 chapter 11 case in which the debtor remains in possession to a liquidation case.”); In
 12 re Texas Extrusion Corp., 844 F.2d 1142, 1161 (5th Cir. 1988) (“A debtor has the
 13 absolute right to convert his or her Chapter 11 case to a Chapter 7 case…”).
 14         None of the exceptions in Section 1112(a) apply here – the Debtor is in
 15 possession, the case commenced as a voluntary chapter 11, and the case was not
 16 converted to chapter 11 from another chapter.
 17         Further, good cause exists to convert to chapter 7. Remaining in chapter 11
 18 after this point in time will simply cause the estate to incur the additional
 19 administrative burdens associated with chapter 11 with no corresponding benefit.
 20 The main purpose of the chapter 11 – liquidating the Debtor’s assets in a sale
 21 process – has been achieved. And, the Committee has conducted a lien review and
 22 reached all the settlements with the pre-petition secured parties that it expects to
 23 reach. The best thing for the estate now would be to convert to chapter 7, handing
 24 the chapter 7 trustee any remaining claims and defenses, as well as the net cash
 25 available to the estate after payment of the administrative expenses of the chapter 11
 26 through the carve-outs funded under the Court’s post-petition financing orders
 27 (Docket Nos. 29 and 110) and the post-closing cash collateral order (Docket No.
 28 152).

Case: SMRH:4838-4378-7445.1
      19-52335 Doc# 197       Filed: 02/20/20    -3-
                                                Entered: 02/20/20 21:55:26   Page 3 of 7
  1          Because every day in chapter 11 entails administrative costs, and the Debtor
  2 understands that the Committee supports conversion immediately, the Debtor
  3 submits that there is sufficient basis on which to convert this case to chapter 7 ex
  4 parte.
  5                                             IV.
  6                                       CONCLUSION
  7                For the reasons stated above, the Debtor requests that the Court convert
  8 the case to chapter 7 by entering an order in the form attached as Exhibit A.
  9 Dated: February 20, 2020
 10
                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 11
 12
                                     By                         /s/ Ori Katz
 13
                                                                ORI KATZ
 14
                                                           Attorneys for Debtor,
 15                                                       IMPERIAL TOY LLC
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: SMRH:4838-4378-7445.1
      19-52335 Doc# 197       Filed: 02/20/20    -4-
                                                Entered: 02/20/20 21:55:26     Page 4 of 7
  1                                        EXHIBIT A
  2 SHEPPARD, MULLIN, RICHTER &
    HAMPTON LLP
  3   A Limited Liability Partnership
      Including Professional Corporations
  4 ORI KATZ, Cal. Bar No. 209561
    MICHAEL M. LAUTER,
  5 Cal. Bar No. 246048
    JACQUELINE G. LUTHER,
  6 Cal. Bar No. 271844
    SHADI FARZAN,
  7 Cal. Bar No. 301610
    Four Embarcadero Center, 17th Floor
  8 San Francisco, California 94111-4109
    Telephone: 415.434.9100
  9 Facsimile: 415.434.3947
    Email:       okatz@sheppardmullin.com
 10              mlauter@sheppardmullin.com
                 jluther@sheppardmullin.com
 11              sfarzan@sheppardmullin.com
 12 Attorneys for Debtor
    Imperial Toy LLC
 13
 14
                         UNITED STATES BANKRUPTCY COURT
 15
              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 16
      In re                                        Case No. 19-52335
 17                                                Chapter 11
    Imperial Toy LLC, a California limited
 18 liability company,
                                                   ORDER CONVERTING CASE TO
 19               Debtor.                          CHAPTER 7
 20
 21                                                Judge: Hon. M. Elaine Hammond
                                                   Place: United States Bankruptcy Court
 22                                                       280 South First Street
                                                          San Jose, California 95113
 23
 24
 25
 26
 27
 28

Case: SMRH:4838-4378-7445.1
      19-52335 Doc# 197       Filed: 02/20/20    -5-
                                                Entered: 02/20/20 21:55:26   Page 5 of 7
  1         Upon the Debtor’s Ex Parte Motion to Convert Case to Chapter 7 (the
  2 “Motion”) filed by the above-captioned debtor, Imperial Toy LLC (“Debtor”) on
  3 February 20, 2020, and good cause appearing,
  4         IT IS HEREBY ORDERED THAT:
  5         1.    The Motion is GRANTED.
  6         2.    The above case is hereby converted to a case under chapter 7 of title 11
  7 of the United States Code.
  8         3.    Notwithstanding the conversion of the case to chapter 7:
  9               (a)    Amounts that were funded pursuant to the interim and final
 10 debtor-in-possession financing orders (Docket Nos. 29 and 110) (the “DIP Orders”)
 11 pursuant to the post-closing cash collateral order (Docket No. 152) (the “Cash
 12 Collateral Order”) and pursuant to the order approving the transition services
 13 agreement (Docket No. 179) (the “TSA Order”) shall be used by the chapter 7
 14 trustee for the purposes stated and approved in those orders and the accompanying
 15 motions, including but not limited to amounts funded for professional fees and post-
 16 petition, pre-closing expenses;
 17               (b)    The outstanding checks issued by the Debtor to pay expenses
 18 contemplated under the DIP Orders, the Cash Collateral Order, and the TSA Order
 19 shall be honored in the ordinary course post-conversion; and
 20               (c)    Amounts that were funded as carve-outs for estate professionals
 21 under the DIP Orders and Cash Collateral Order and are currently being held in the
 22 trust accounts of counsel to the Debtor and counsel to the Committee shall remain in
 23 said trust accounts until the Court rules on final fee applications in this chapter 11
 24 case, and shall be applied to any fees approved pursuant to such applications.
 25
 26                                 ***END OF ORDER***
 27
 28

Case: SMRH:4838-4378-7445.1
      19-52335 Doc# 197       Filed: 02/20/20    -6-
                                                Entered: 02/20/20 21:55:26   Page 6 of 7
  1                                    Court Service List
  2
  3                                    ECF Parties by ECF
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: SMRH:4838-4378-7445.1
      19-52335 Doc# 197       Filed: 02/20/20    -7-
                                                Entered: 02/20/20 21:55:26   Page 7 of 7
